Exhibit 10.1

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

LICENSE AND SETTLEMENT AGREEMENT

THIS LICENSE AND SETTLEMENT AGREEMENT (this “Agreement”) dated as of July 21,
2011 (the “Effective Date”) is entered into among Medicis Pharmaceutical
Corporation, a Delaware corporation with an address at 7720 North Dobson Road,
Scottsdale, Arizona 85256, on behalf of itself and its Affiliates (collectively,
“Medicis”), and Lupin Limited, a business entity organized under the laws of
India with an address at Laxmi Towers, B Wing, Bandra Kurla Complex, Bandra
(East), Mumbai, Maharashtra 400 051, India and Lupin Pharmaceuticals, Inc., a
Virginia corporation with an address at 111 S. Calvert Street, 21st Floor,
Baltimore, Maryland 21202, on behalf of themselves and their Affiliates
(collectively “Lupin”).

WHEREAS, Medicis is the owner of the Patent Rights (as defined below) and has
filed complaints against Lupin in actions captioned Medicis Pharmaceutical
Corporation v. Lupin Ltd. & Lupin Pharmaceuticals Inc., Civil Action No. 09-3062
(JFM) ( the “Litigation”) which is pending in the United States District Court
for the District of Maryland (the “Court”);

WHEREAS, to avoid the expense of further litigation the parties desire to settle
the Litigation on the terms set forth herein; and

WHEREAS, the parties desire to settle the Litigation and Lupin desires to
receive, and Medicis desires to grant to Lupin, a license under the Patent
Rights to make, use, sell, offer for sale and import Original Generic Product
and Newer Generic Product (as each term is defined below), all on the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

1. DEFINITIONS.

1.1 “55/80/105 Strength Generic Product” means *** the 55mg, 80mg or 105mg
strength Newer Solodyn Product.

1.2 “55/80/105 Strength Trigger Date” means, solely with respect to a particular
55/80/105 Strength Generic Product for which Lupin has an approved ANDA, the
earliest of:

 

  (a) February ***, 2019;

 

  (b) ***;

 

  (c) ***; and

 

  (d) ***.

***.

***.



--------------------------------------------------------------------------------

1.3 “65/115 Strength Generic Product” means *** the 65mg or 115mg strength Newer
Solodyn Product.

1.4 “65/115 Strength Trigger Date” means, solely with respect to a particular
65/115 Strength Generic Product for which Lupin has an approved ANDA, the
earlier of:

 

  (a) February ***, 2018;

 

  (b) ***;

 

  (c) ***; and

 

  (d) ***.

***.

***.

1.5 “Affiliate” means, with respect to any entity, any other entity that
directly or indirectly controls, is controlled by, or is under common control
with, such entity. An entity shall be regarded as in control of another entity
if it owns, or directly or indirectly controls, at least fifty percent (50%) of
the voting stock or other ownership interest of the other entity, or if it
directly or indirectly possesses the power to direct or cause the direction of
the management and policies of the other entity by any means whatsoever. For the
avoidance of doubt, references to each of Lupin and Medicis in this Agreement
shall be deemed to include in each instance such party and its Affiliates unless
otherwise expressly indicated.

1.6 “ANDA” means an Abbreviated New Drug Application any amendments and
supplements thereto.

1.7 “Authorized Generic” means any Original Generic Product or Newer Generic
Product that is sold in the United States pursuant to the Medicis NDA but not
under the Solodyn or other product-specific trademark of Medicis.

1.8 “Business Day” means any day other than a Saturday, a Sunday or a day on
which the state or federal courts located in the State of Delaware are
authorized or obligated by law or executive order to be closed.

1.9 “Confidential Information” means all non-public materials, information and
data concerning the disclosing party and its operations that is disclosed by the
disclosing party to the receiving party pursuant to this Agreement, orally or in
written, electronic or tangible form, or otherwise obtained by the receiving
party through observation or examination of the disclosing party’s operations.
Confidential Information includes, but is not limited to, information about the
disclosing party’s financial condition and projections; business, marketing or
strategic plans; sales information; customer lists; price lists; databases;
trade secrets; product prototypes and designs; techniques, formulae, algorithms
and other non-public process information. Notwithstanding the foregoing,
Confidential Information of a party shall not include that portion of such
materials, information and data that the recipient can establish by

 

2



--------------------------------------------------------------------------------

written documentation: (a) is known to the recipient or any of the recipient’s
Affiliates as evidenced by its written records before receipt thereof from the
disclosing party, (b) is disclosed to the recipient or any of the recipient’s
Affiliates free of confidentiality obligations by a Third Party who has the
right to make such disclosure without obligations of confidentiality, (c) is or
becomes part of the public domain through no fault of the recipient, or (d) the
recipient can reasonably establish is independently developed by persons on
behalf of recipient or any of its Affiliates without the use of the information
disclosed by the disclosing party.

1.10 “Cost of Goods” means ***.

1.11 “FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.12 “Final Court Decision” means a decision of a United States Court from which
no appeal has been or can be taken, other than any petition for a writ of
certiorari or other proceedings before the United States Supreme Court. For the
avoidance of doubt, a court of appeals’ judgment or order is not “final” until
issuance of the mandate.

1.13 “Gross Profit” means ***.

1.14 “IFRS” means International Financial Reporting Standards in effect from
time to time, as consistently applied by Lupin.

1.15 “Medicis NDA” means the New Drug Application #50-808 and any supplements or
amendments thereto.

1.16 “Net Sales” means ***. Subsections (a) through (f) shall be collectively
referred to as “Deductions”.

1.17 “Newer Generic Products” means, collectively, the 55/80/105 Strength
Generic Products and the 65/115 Strength Generic Products.

1.18 “Newer Solodyn Products” means the 55mg, 65mg, 80mg, 105mg and 115mg dosage
strengths of the Solodyn-branded minocycline products that were approved by the
FDA under the Medicis NDA.

1.19 “Original Generic Product” means *** one of the Original Solodyn Products
in 45mg, 90mg or 135mg dosage strengths.

1.20 “Original Solodyn Products” means the 45mg, 90mg and 135mg dosage strengths
of the Solodyn-branded minocycline products that were approved by the FDA under
the Medicis NDA.

1.21 “Original Strengths Trigger Date” means with respect to an Original Generic
Product for which Lupin has an approved ANDA, on an Original Generic
Product-by-Original Generic Product basis, the earliest of:

 

  (a) November 26, 2011;

 

3



--------------------------------------------------------------------------------

  (b) ***;

 

  (c) ***; and

 

  (d) ***.

***.

***.

1.22 “Patent Rights” means (a) the patents, the patent applications giving rise
thereto and patent applications listed on Exhibit A to this Agreement, (b) all
patents and patent applications issued or filed, respectively, in the United
States that (i) claim or cover a product, composition, method, process or other
patentable subject matter for an Original Solodyn Product or a Newer Solodyn
Product, or the manufacture, use, offer for sale, sale or importation of such
product and (ii) Medicis or its successors and assigns owns or controls as of
the Effective Date or thereafter during the term of this Agreement; (c) all
divisionals, continuations, continuations-in-part and reissues that claim
priority to, or common priority with, the patent applications described in
clauses (a) and (b) above or the patent applications that resulted in the
patents described in clauses (a) and (b) above, and all patents granted thereon,
and (d) all patents that have issued or in the future issue from any of the
foregoing patent applications, together with any reexamination certificates,
reissues or restorations by existing or future extension or restoration
mechanisms, or additions thereto.

1.23 “Pharmaceutical Equivalent” means a product having the same active
ingredient, the same dosage form, the same route of administration and the same
strength or concentration as a given reference listed drug.

1.24 “Third Party” means any person or entity other than Medicis or Lupin.

1.25 “United States” means the United States of America ***.

1.26 “Valid Claim” means ***.

 

2. CONSENT JUDGMENT; MUTUAL RELEASE; COVENANTS.

2.1 Consent Judgment; Settlement Payment.

2.1.1 In consideration of the mutual benefits of entering into this Agreement,
the parties shall enter into and cause to be filed with the Court, within *** of
the Effective Date, a consent judgment dismissing, without prejudice, all
claims, defenses and counterclaims as between Medicis and Lupin in the
Litigation, substantially in the form attached hereto as Exhibit B (the “Consent
Judgment”).

2.1.2 If the Court does not grant the Consent Judgment substantially in the form
attached hereto as Exhibit B, or requires that the parties modify the Consent
Judgment before it will enter it as an order of the Court, or if after *** the
Court has otherwise failed to enter the Consent Judgment, the parties agree to
confer promptly in good faith and to use reasonable

 

4



--------------------------------------------------------------------------------

efforts to revise that document consistent with the requirements of the Court,
or take such other action consistent with this Agreement as is required to
secure entry of the Consent Judgment as drafted or with agreed-upon
modifications; provided, however, that “reasonable efforts” shall not be deemed
to require agreement to a modification of this Agreement or the Consent Judgment
that materially affects the benefits to be obtained by, or burdens imposed upon,
a party under this Agreement.

2.2 ***.

2.3 Mutual Release.

2.3.1 In settlement of disputed claims in the Litigation, and in consideration
of the representations, warranties and covenants contained in this Agreement,
Medicis and its predecessors, successors, assigns, agents, officers, employees
and representatives, hereby fully, finally and irrevocably relinquishes,
releases and discharges Lupin and its predecessors, successors, assigns, agents,
directors, officers, employees and representatives from any and all claims,
demands, damages, liabilities, obligations, and causes of action known or
unknown, suspected or unsuspected, in law or equity, that were asserted, or that
could have been asserted, by Medicis in connection with Lupin’s ANDA for any
Original Generic Products or any Newer Generic Products or the Litigation and
arising before the Effective Date of this Agreement.

2.3.2 In settlement of disputed claims in the Litigation, and in consideration
of the representations, warranties and covenants contained in this Agreement,
Lupin and its predecessors, successors, assigns, agents, officers, employees and
representatives, hereby fully, finally and irrevocably relinquishes, releases
and discharges Medicis and its predecessors, successors, assigns, agents,
directors, officers, employees and representatives from any and all claims,
demands, damages, liabilities, obligations, and causes of action known or
unknown, suspected or unsuspected, in law or equity, that were asserted, or that
could have been asserted, by Lupin in connection with the Litigation and arising
before the Effective Date of this Agreement.

2.3.3 It is expressly understood and agreed that Medicis and Lupin hereby waive
any statutes or common law doctrines under which a general release would not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, including but not limited to any and
all rights and benefits conferred by §1542 of the California Civil Code (if and
to the extent applicable). Each party has not heretofore assigned or
transferred, and will not assign or otherwise transfer, to any person or entity
any matters released by such party respectively in Sections 2.3.1 and 2.3.2
above.

2.4 Prior to Trigger Dates.

2.4.1 Commencing on the Effective Date and continuing until the occurrence of an
Original Strengths Trigger Date, Lupin shall not, and shall not directly or
indirectly encourage or assist any Third Party, on a voluntary basis, to
develop, make, use, sell, offer for sale, or import into the United States such
Original Generic Product, except as expressly permitted by the terms of this
Agreement. ***.

 

5



--------------------------------------------------------------------------------

2.4.2 Commencing on the Effective Date and continuing until the occurrence of
the 55/80/105 Strength Trigger Date for a particular 55/80/105 Strength Generic
Product, on a 55/80/105 Strength Generic Product-by-55/80/105 Strength Generic
Product basis, Lupin shall not, and shall not directly or indirectly encourage
or assist any Third Party, on a voluntary basis, to develop, make, use, sell,
offer for sale, or import into the United States such 55/80/105 Strength Generic
Product, except as expressly permitted by the terms of this Agreement. ***.

2.4.3 Commencing on the Effective Date and continuing until the occurrence of
the 65/115 Strength Trigger Date for a particular 65/115 Strength Generic
Product, on a 65/115 Strength Generic Product-by-65/115 Strength Generic Product
basis, Lupin shall not, and shall not directly or indirectly encourage or assist
any Third Party, on a voluntary basis, to develop, make, use, sell, offer for
sale, or import into the United States such 65/115 Strength Generic Product,
except as expressly permitted by the terms of this Agreement. ***.

2.4.4 By way of clarification and for the avoidance of doubt, ***.

2.5 Validity Representation; Covenant Not to Challenge Patent Rights. Lupin
hereby admits that the claims of the Patent Rights asserted against Lupin in the
Litigation are valid and enforceable. Lupin hereby admits that the making,
using, offering to sell, selling, and/or importation in or into the United
States of its Original Generic Product or a Newer Generic Product, in each case,
are covered by one or more claims of the Patent Rights asserted against Lupin in
the Litigation under 35 U.S.C. § 271. The foregoing admissions, and any consent
judgment incorporating same, shall be binding on Lupin and admissible against
Lupin in any dispute or litigation between the parties regarding the claims of
the Patent Rights asserted against Lupin in the Litigation, and Lupin shall not
challenge such admission. Lupin agrees that during the term of this Agreement,
Lupin shall not with respect to the United States initiate itself, or assist any
Third Party in, an action to invalidate or render unenforceable any Valid Claim,
and Lupin shall not disclose to any Third Party any of its proprietary or
confidential information relating to the validity or enforceability of any Valid
Claim for such purpose, except to the extent required by court order or other
applicable law. Notwithstanding the foregoing, nothing herein shall prevent
Lupin (a) from maintaining its certification(s) pursuant to 21 U.S.C.
§355(j)(2)(A)(vii)(IV) contained in its ANDA(s) for any Original Generic Product
or Newer Generic Product, *** or (c) from assisting (including without
limitation providing any information) to any Third Party with respect to the
matters described in clause (b) above.

2.6 Regulatory Matters ***. No provision of this Agreement shall be affected by
any delay in the approval of Lupin’s ANDA for any Original Generic Product or
Newer Generic Product by the FDA. ***.

2.7 Limited Use of Agreement Outside United States. Medicis and Lupin agree that
neither will use this Agreement or the Consent Judgment outside of the United
States for any purpose except to enforce the Agreement.

 

6



--------------------------------------------------------------------------------

3. LICENSE.

3.1 License Grants.

3.1.1 Subject to the terms and conditions of this Agreement, and effective on
the Original Strengths Trigger Date, Medicis hereby grants to Lupin a
non-exclusive, non-transferable (except as provided in Section 9.5),
non-sublicensable license under the Patents Rights (a) to make, have made, use,
sell, offer for sale and import the applicable Original Generic Products in the
United States and (b) to make and have made the applicable Original Generic
Products outside the United States only for use, offer for sale, sale and
importation in and into the United States.

3.1.2 Subject to the terms and conditions of this Agreement, and effective on
the applicable 55/80/105 Strength Trigger Date for each applicable 55/80/105
Strength Generic Product for which Lupin has an approved ANDA, Medicis hereby
grants to Lupin a non-exclusive, non-transferable (except as provided in
Section 9.5), non-sublicensable license under the Patents Rights (a) to make,
have made, use, sell, offer for sale and import in the United States the
applicable 55/80/105 Strength Generic Products for which Lupin has an approved
ANDA and (b) to make and have made the applicable 55/80/105 Strength Generic
Product outside the United States only for use, offer for sale, sale and
importation in and into the United States.

3.1.3 Subject to the terms and conditions of this Agreement, and effective on
the applicable 65/115 Strength Trigger Date for each applicable 65/115 Strength
Generic Product for which Lupin has an approved ANDA, Medicis hereby grants to
Lupin a non-exclusive, non-transferable (except as provided in Section 9.5),
non-sublicensable license under the Patents Rights (a) to make, have made, use,
sell, offer for sale and import in the United States the applicable 65/115
Strength Generic Products for which Lupin has an approved ANDA and (b) to make
and have made the applicable 65/115 Strength Generic Product outside the United
States only for use, offer for sale, sale and importation in and into the United
States.

3.2 No Implied Licenses. Except as otherwise provided herein, nothing in this
Agreement shall be construed as: (a) an obligation to bring or prosecute actions
or suits against Third Parties for infringement of any patent, whether within
the Patent Rights or otherwise; (b) conferring a right to use in advertising,
publicity, promotion or otherwise any trademark or trade name of Medicis; or
(c) granting by implication, estoppel or otherwise, any licenses or rights under
the Patent Rights or any other patents.

3.3 ***.

3.4 ***.

3.5 ***.

 

4. GROSS PROFIT SHARING.

4.1 Payment.

4.1.1 Subject to the terms and conditions of this Agreement, within ***
following the end of each calendar quarter during the term of this Agreement,
Lupin shall pay to Medicis in U.S. dollars an amount equal to (a) *** of the
Gross Profit of the Original Generic Product that is covered by a Valid Claim
and (b) *** of the Gross Profit of the Newer Generic Product that is covered by
a Valid Claim, accrued during such calendar quarter and arising from

 

7



--------------------------------------------------------------------------------

Net Sales of such products during such calendar quarter. All payments shall be
made by wire transfer in US Dollars to such bank account as may be designated by
Medicis in writing to Lupin.

4.1.2 Each payment made under Section 4.1.1 shall be accompanied by a written
report stating the number and description of all Original Generic Product and
Newer Generic Product sold in the United States during the relevant calendar
quarter; the Cost of Goods associated therewith; the gross sales associated
therewith; the calculation of Net Sales thereon, including without limitation
the amount of any Deductions; and the calculation of Gross Profit therefrom and
the share of such Gross Profit payable to Medicis for such calendar quarter in
accordance with Section 4.1.1.

4.1.3 In the event that any payment due hereunder is not made when due, such
payment shall accrue interest beginning on the day following the due date
thereof, calculated at the annual rate of the sum of (a) *** plus (b) *** on the
first Business Day after said payment was due; provided, however, that in no
event shall said annual interest rate exceed the maximum legal interest rate for
corporations under applicable law. Each such payment when made shall be
accompanied by all interest so accrued. Interest accrued and the payment and
acceptance thereof shall not negate or waive any right of a party to seek other
remedy, legal or equitable, to which such party may be entitled. In no event
shall this Section 4.1.3 be construed as a grant or permission for any payment
delay

4.2 Taxes. Lupin shall be responsible for and may withhold from payments made to
Medicis under this Agreement any taxes required to be withheld by Lupin under
applicable law. Accordingly, if any such taxes are levied on such payments due
hereunder (“Withholding Taxes”), Lupin shall (i) deduct the Withholding Taxes
from the payment amount, (ii) pay all applicable Withholding Taxes to the proper
taxing authority, and (iii) send evidence of the obligation together with proof
of tax payment to Medicis within *** following the applicable tax payment.

4.3 Audit Rights. Upon at least *** prior written notice from Medicis, Lupin
shall make available for inspection during normal business hours by a nationally
recognized certified public accounting firm, selected by Medicis and reasonably
acceptable to Lupin, all records, books of account, information and data
concerning the calculation of Cost of Goods, Net Sales and Gross Profit pursuant
to this Agreement for the purpose of an audit to verify the accuracy of the
reports delivered and amounts paid by Lupin pursuant to Section 4.1. Such audit
shall occur not more than once in any calendar year and shall be limited to the
books and records for any calendar year ending not more than *** prior the date
of the request. Lupin may require the accounting firm to sign a standard
non-disclosure agreement. Prior to disclosing the results of such audit, the
accounting firm shall present Lupin with a preliminary report of its findings
and provide Lupin with an opportunity to respond to any questions raised or
issues identified. Within *** after completion of the audit, the accounting firm
shall deliver to Lupin a detailed written accountants’ report (setting forth,
among other things, the miscalculations, if any, identified by the audit).
Concurrently, the accounting firm shall report to Medicis only the results of
the audit. Medicis shall be solely responsible for the costs in making any such
audit, unless the results of the audit identify a discrepancy in the calculation
of Gross Profit and the share of Gross Profit paid to Medicis under this
Agreement in any calendar year from those properly payable for that

 

8



--------------------------------------------------------------------------------

calendar year indicating an underpayment of *** or greater, in which event Lupin
shall be solely responsible for the reasonable cost of such audit and pay
Medicis any such underpayment. ***. All Lupin information which is subject to
review under this Section 4.3 shall be deemed to be Lupin’s Confidential
Information subject to the provisions of Section 6. For the avoidance of doubt,
it shall not be a discrepancy in the calculation of Gross Profit if Lupin has
implemented its applicable accounting standard in a manner different from that
of Medicis or its auditors, provided that such implementation is still within
the scope of the applicable accounting standard.

 

5. TERM AND TERMINATION.

5.1 Term. Subject to Section 5.2, this Agreement shall expire on the expiration
of the last to expire of the Valid Claims; provided, however, that if there are
no Valid Claims but there are at such time pending patent applications within
the Patent Rights, then subject to the terms of this Agreement, the term of this
Agreement shall continue for the pendency of such pending patent applications.
Upon expiration of this Agreement Section 3.3 shall survive.

5.2 Termination for Cause. Either party may terminate this Agreement upon
written notice to the other party after the material breach of any material
provision of this Agreement by the other party if the other party has not cured
such breach within *** after receipt of express written notice thereof by the
non-breaching party. Upon termination of this Agreement, Lupin shall not make,
have made, use, sell, offer for sale, import or distribute any Original Generic
Product or Newer Generic Product for which the making, using, offering to sell,
selling, and/or importation in or into the United States would infringe any
Valid Claim.

5.3 Effect of Expiration or Termination. Expiration or termination of this
Agreement shall not relieve the parties of any obligation accruing prior to such
expiration or termination, and the provisions of Sections 1, 2.5, 5.2, 5.3, 6,
7, 8 and 9 shall survive the expiration or termination of this Agreement. Except
as set forth in Section 5.1, no other provisions shall survive expiration or
termination of this Agreement.

 

6. CONFIDENTIALITY.

6.1 Confidentiality. Until the expiration or earlier termination of this
Agreement, and for a period of *** following the expiration or earlier
termination hereof or thereof, except with respect to any Confidential
Information constituting a trade secret in which case the receiving party’s
obligation continues in perpetuity, provided such receiving party has been
informed as to the status of such Confidential Information as a trade secret,
each party shall maintain in confidence all Confidential Information disclosed
by the other party and the terms of this Agreement, and shall not use, grant the
use of or disclose to any Third Party the Confidential Information of the other
party other than as expressly permitted hereby. Each party shall notify the
other promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information or the terms of this Agreement.

6.2 Permitted Disclosures. Either party may disclose Confidential Information of
the disclosing party (a) on a need-to-know basis, to such party’s or such
party’s Affiliate’s directors, officers and employees to the extent such
disclosure is reasonably necessary in connection with such party’s activities as
expressly authorized by this Agreement, and (b) to those agents and

 

9



--------------------------------------------------------------------------------

consultants, and contract manufacturers thereof who need to know such
information to accomplish the purposes of this Agreement (collectively,
“Permitted Recipients”); provided such Permitted Recipients are bound to
maintain such Confidential Information in confidence at least to the same extent
as set forth in Section 6.1.

6.3 Litigation and Governmental Disclosure. Each party may disclose Confidential
Information of the other party to the extent such disclosure is reasonably
necessary for complying with a court order or applicable law, governmental
regulations or investigation, provided that if a party is required by court
order, law or regulation to make any such disclosure of the other party’s
Confidential Information it will give reasonable advance notice to the other
party of such disclosure requirement and will use good faith efforts to assist
such other party to secure a protective order or confidential treatment of such
Confidential Information required to be disclosed. Within ten (10) Business Days
following the Effective Date, and pursuant to current statutory law, the parties
shall file or cause to be filed this Agreement with the U.S. Federal Trade
Commission Bureau of Competition (“FTC”) and the Assistant Attorney General for
the Antitrust Division of the U.S. Department of Justice (“DOJ”) and shall
request that the FTC and DOJ treat this Agreement as confidential to the fullest
extent permitted under the law. The parties shall use reasonable efforts to
coordinate the foregoing filings and any responses thereto, to make such filings
promptly and to respond promptly to any requests for additional information made
by FTC or DOJ, and to coordinate any necessary or desirable joint presentations.
Each party reserves the right to communicate with the FTC or DOJ regarding such
filings as it believes appropriate. Each party shall keep the other informed of
such communications (unless otherwise directed by FTC or DOJ) and shall not
disclose any confidential information of the other party without that party’s
consent, which shall not be unreasonably withheld.

6.4 Return of Confidential Information. Upon expiration or termination of this
Agreement for any reason, the Receiving Party, upon receipt of a written request
from the Disclosing Party, shall return to the Disclosing Party all copies of
the Confidential Information received from the Disclosing Party hereunder, or,
in its discretion, destroy all such copies and certify to such destruction,
provided, however, that the Receiving Party’s legal counsel may retain one copy
of such Confidential Information in a secure location solely for purposes of
determining the Receiving Party’s continuing obligations under this Agreement.

6.5 Publicity. Except as expressly authorized hereunder, neither party shall
make any publicity releases, interviews or other dissemination of information
concerning this Agreement or its terms, or either party’s performance hereunder,
to communication media, financial analysts or others without the prior written
approval of the other party, which approval shall not be unreasonably withheld,
delayed or conditioned. Notwithstanding anything to the contrary in this
Agreement, the parties understand and agree that either party, may, if so
required, disclose some or all of the information included in this Agreement
(a) in order to comply with its obligations under the law, including the United
States Securities Act of 1933 and the United States Securities Exchange Act of
1934 and The Drug Price Competition and Patent Term Restoration Act of 1984, as
amended by The Medicare Prescription Drug, Improvement and Modernization Act of
2003; (b) in order to comply with the listing standards or agreements of any
national or international securities exchange or The NASDAQ Stock Market or New
York Stock Exchange or other similar laws of a governmental authority or listing
body; (c) to respond to an inquiry of a

 

10



--------------------------------------------------------------------------------

governmental authority or regulatory authority as required by law; or (d) in a
judicial, administrative or arbitration proceeding. In any such event the party
making such disclosure shall (i) provide the other party with as much advance
notice as reasonably practicable of the required disclosure, (ii) cooperate with
the other party in any attempt to prevent or limit the disclosure, and
(iii) limit any disclosure to the specific purpose at issue. In connection with
any filing of a copy of this Agreement with the Securities and Exchange
Commission, the filing party shall endeavor to obtain confidential treatment of
economic and trade secret information, and shall keep the other party informed
as the planned filing (including, but not limited to providing the other party
with the proposed filing reasonably in advance of making the planned filing) and
consider the requests of the other party regarding such confidential treatment.

 

7. REPRESENTATIONS AND WARRANTIES.

7.1 Representations.

7.1.1 Each party hereby represents and warrants as of the Effective Date to the
other party that (a) the person executing this Agreement is authorized to
execute this Agreement; (b) this Agreement is legal and valid and the
obligations binding upon such party are enforceable by their terms; and (c) the
execution, delivery and performance of this Agreement does not conflict with any
agreement, instrument or understanding, oral or written, to which such party may
be bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

7.1.2 ***.

7.2 Disclaimer of Warranties. Except for those warranties set forth in
Section 7.1, neither party makes any warranty, written, oral, express or
implied, with respect to this Agreement. ALL OTHER WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE HEREBY ARE DISCLAIMED BY
BOTH PARTIES.

7.3 Limitation of Liability. WITH THE EXCEPTION OF DAMAGES RESULTING FROM A
PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER THIS AGREEMENT OR ITS
INDEMNIFICATION OBLIGATIONS WITH RESPECT THIRD PARTY CLAIMS UNDER SECTION 8, OR
A BREACH BY LUPIN OF SECTIONS 2.4 OR 2.5, UNDER NO CIRCUMSTANCES SHALL EITHER
PARTY BE LIABLE FOR LOSS OF USE OR PROFITS OR OTHER COLLATERAL, SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT,
WHETHER SUCH CLAIMS ARE FOUNDED IN TORT OR CONTRACT.

7.4 Equitable Relief. Lupin acknowledges and agrees that the obligations and
undertakings of Lupin pursuant to Sections 2.4 and 2.5 of this Agreement are
reasonable and necessary to protect the legitimate interests of Medicis, that
Medicis would not have entered into this Agreement in the absence of such
provisions, and that Lupin’s breach or threatened breach or failure to comply
with Sections 2.4 and 2.5 shall cause Medicis significant and irreparable harm,
the amount of which shall be extremely difficult to estimate and ascertain, and
for which

 

11



--------------------------------------------------------------------------------

money damages shall not be adequate. Lupin further acknowledges and agrees that
Medicis shall have the right to apply to any court of competent jurisdiction for
an injunction order restraining any breach or threatened breach of Sections 2.4
and 2.5 of this Agreement and specifically enforcing the terms and provisions of
such Sections of this Agreement, without the necessity of posting any bond or
security, in addition to seeking any other remedy available to Medicis in law or
equity. Lupin agrees that it shall not challenge any of the foregoing
acknowledgements and agreements concerning injunctive relief in any proceeding
brought by Medicis.

 

8. INDEMNIFICATION.

8.1 Indemnification.

8.1.1 ***.

8.1.2 ***.

8.2 Obligations. The party seeking indemnification hereunder (the “Indemnified
Party”) shall promptly notify the other party (the “Indemnitor”) in writing of
any claim, demand, action, or other proceeding in respect of which the
Indemnified Party intends to claim such indemnification; provided, however, that
failure to provide such notice within a reasonable period of time shall not
relieve the Indemnitor of any of its obligations hereunder except to the extent
the Indemnitor is prejudiced by such failure. The Indemnified Party shall permit
the Indemnitor, at its discretion, to settle any such action, claim or other
matter. Notwithstanding the foregoing, the Indemnitor shall not enter into any
settlement that would adversely affect the Indemnified Party’s rights hereunder,
or impose any obligations on the Indemnified Party in addition to those set
forth herein, in order for it to exercise such rights, without the Indemnified
Party’s prior written consent, which shall not be unreasonably withheld or
delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnitor, which shall not be unreasonably
withheld or delayed. The Indemnified Party shall reasonably cooperate with the
Indemnitor and its legal representatives in the investigation and defense of any
claim, demand, action, or other proceeding covered by the indemnification
obligations of this Section 8. The Indemnified Party shall have the right, but
not the obligation, to be represented in such defense by counsel of its own
selection and at its own expense.

 

9. GENERAL PROVISIONS.

9.1 Notices. All notices hereunder shall be in writing and delivered by (a) hand
delivery; (b) by certified mail prepaid, return receipt requested; or
(c) internationally recognized courier service, to the following address of the
respective parties:

 

If to Medicis:    Medicis Pharmaceutical Corporation    7720 North Dobson Road
   Scottsdale, Arizona 85256    Attn: Chief Executive Officer    Facsimile:
480-291-5175

 

12



--------------------------------------------------------------------------------

with a copy to:    Medicis Pharmaceutical Corporation    7720 North Dobson Road
   Scottsdale, Arizona 85256    Attn: General Counsel    Facsimile: 480-291-8508
If to Lupin:    Lupin Pharmaceuticals, Inc.    111 S. Calvert Street, 21st Floor
   Baltimore, Maryland 21202    Attn: Chief Executive Officer    Facsimile:
(410) 576-2221 With a copy to:    Lupin Limited    Laxmi Towers, B Wing,   
Bandra Kurla Complex, Bandra (East),    Mumbai, Maharashtra 400 051, India   
Attn: Managing Director    Facsimile: 91 22 6640 2001    and,    Bingham
McCutchen LLP    600 Anton Blvd., 18th Floor    Costa Mesa, CA 92626   
Telephone: (714) 830-0600    Facsimile: (714) 830-0700    Attn: Robert C.
Funsten

Notices shall be effective on the day of receipt if receipt is confirmed in
writing by the recipient or within five (5) Business Days of delivery confirmed
in writing by the delivery services at the address specified in accordance with
this Section 9.1. A party may change its address listed above by notice to the
other party given in accordance with this Section 9.1.

9.2 Entire Agreement; Amendment. The parties hereto acknowledge that this
Agreement and its Exhibits set forth the entire agreement and understanding of
the parties and supersedes all prior written or oral agreements or
understandings with respect to the subject matter hereof. No modification of any
of the terms of this Agreement, or any amendments thereto, shall be deemed to be
valid unless in writing and signed by an authorized agent or representative of
both parties hereto. No course of dealing or usage of trade shall be used to
modify the terms and conditions herein. This Agreement shall be binding on each
of Lupin and Medicis and their respective permitted successors and assigns.

9.3 Waiver. None of the provisions of this Agreement shall be considered waived
by any party hereto unless such waiver is agreed to, in writing, by authorized
agents of such party. The failure of a party to insist upon strict conformance
to any of the terms and conditions hereof, or failure or delay to exercise any
rights provided herein or by law shall not be deemed a waiver of any rights of
any party hereto.

 

13



--------------------------------------------------------------------------------

9.4 Obligations to Third Parties. Each party warrants and represents that this
Agreement does not conflict with any contractual obligations, expressed or
implied, undertaken with any Third Party.

9.5 Assignment. Neither party shall assign this Agreement or any part hereof or
any interest herein (whether by operation of law or otherwise) to any Third
Party (or use any subcontractor) without the written approval of the other
party; provided, however, that either party may assign this Agreement without
such consent (i) to any Affiliate; and (ii) in the case of a merger,
consolidation, change in control or sale of all or substantially all of the
assets related to this Agreement, provided further that with respect to Lupin,
any such Affiliate or Third Party agrees to be bound by the terms and conditions
of this Agreement including, without limitation, the provisions of Sections 2.4
and 2.5. No assignment shall be valid unless the permitted assignee(s) assumes
all obligations of its assignor under this Agreement. No assignment shall
relieve any party of responsibility for the performance of its obligations
hereunder. Any purported assignment in violation of this Section 9.5 shall be
void.

9.6 Governing Law. In any action brought regarding the validity, construction
and enforcement of this Agreement, it shall be governed in all respects by the
laws of the State of Delaware, without regard to the principles of conflicts of
laws. The federal and state courts in the State of Maryland shall have
jurisdiction over the parties hereto in all matters arising hereunder and the
parties hereto agree that the venue with respect to such matters will be a state
or federal court in the State of Maryland, provided that the United States
District Court for the District of Maryland shall retain jurisdiction for those
matters described in Paragraph 8 of the Consent Judgment.

9.7 Severability. If any term or provision of this Agreement shall for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof, and this Agreement shall be interpreted and construed as if
such term or provision, to the extent the same shall have been held to be
invalid, illegal or unenforceable, had never been contained herein.

9.8 Headings, Interpretation. The headings used in this Agreement are for
convenience only and are not part of this Agreement.

9.9 Attorneys’ Fees. The prevailing party shall be entitled to attorneys’ fees
and its litigation or related expenses in any suit or proceeding with respect to
the interpretation or enforcement of this Agreement.

9.10 Counterparts. The Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

9.11 Bankruptcy. The rights and licenses granted to Lupin under or pursuant to
Section 3 of this Agreement are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the U.S. Bankruptcy Code (the “Bankruptcy Code”),
licenses of “intellectual property” as defined under the Bankruptcy Code. The
parties shall retain and may fully exercise all of their respective rights and
elections under the Bankruptcy Code.

 

14



--------------------------------------------------------------------------------

9.12 Independent Contractors. The relationship between Medicis and Lupin is that
of independent contractors and nothing herein shall be deemed to constitute the
relationship of partners, joint venturers nor of principal and agent between
Medicis and Lupin. Neither party shall have any express or implied right or
authority to assume or create any obligation on behalf of or in the name of the
other party or to bind the other party to any contract, agreement or undertaking
with any Third Party.

[Remainder of this page intentionally blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
executed by their duly-authorized representatives effective as of the Effective
Date.

 

MEDICIS PHARMACEUTICAL CORPORATION       LUPIN PHARMACEUTICALS, INC. By:  

/s/ Richard D. Peterson

    By:  

/s/ Vinita Gupta

Name:  

Richard D. Peterson

   

Name:

 

Vinita Gupta

Title:  

Executive Vice President, Chief Financial Officer

    Title:  

CEO

      LUPIN LIMITED       By:  

/s/ Nilesh Gupta

      Name:  

Nilesh Gupta

      Title:  

Group President



--------------------------------------------------------------------------------

EXHIBIT A

PATENT RIGHTS

 

Issued Patents (all U.S.)

  

Pending Applications (all U.S.)

***

   ***



--------------------------------------------------------------------------------

EXHIBIT B

Consent Judgment

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

 

MEDICIS PHARMACEUTICAL CORP,    )       )   

Plaintiff,

   )       )    v.    )       )    CIVIL ACTION NO. 09-3062 (JFM) LUPIN LIMITED
& LUPIN    )    PHARMACEUTICALS INC.,    )       )   

Defendants.

   )       )       )       )       )   

UNOPPOSED MOTION FOR ENTRY OF CONSENT JUDGMENT AND

PERMANENT INJUNCTION AS TO LUPIN LIMITED & LUPIN

PHARMACEUTICALS INC.

Plaintiff Medicis Pharmaceutical Corporation (“Medicis”) and Defendants Lupin
Limited & Lupin Pharmaceuticals Inc. (collectively “Defendants”) having met,
conferred, and agreed to resolve their dispute upon execution of a separate
Settlement Agreement (“Settlement Agreement”), Medicis respectfully moves for
entry of the executed Consent Judgment and Permanent Injunction submitted
herewith. Defendants do not oppose this motion.

 

2



--------------------------------------------------------------------------------

Agreed to:

 

 

Herbert Better (#00320)

hbetter@zuckerman.com

ZUCKERMAN SPAEDER LLP

100 East Pratt Street

Suite 2440

Baltimore, MD 21202-1031

Telephone: (410) 332-0444

Facsimile: (410) 659-0436

 

Elizabeth Stotland Weiswasser (pro hac vice)

elizabeth.weiswasser@weil.com

Jennifer H. Wu (pro hac vice)

jennifer.wu@weil.com

WEIL, GOTSHAL & MANGES LLP

767 Fifth Avenue

New York, NY 10153

Telephone: (212) 310-8000

Facsimile: (212) 310-8007

 

Attorneys for Plaintiff

Medicis Pharmaceutical Corporation

  

 

Scott H. Phillips, #13244

Paul N. Farquharson, #06514

Semmes, Bowen & Semmes

25 S. Charles Street, Suite 1400

Baltimore, Maryland 21201

Telephone: (410) 539-5040

Facsimile: (410) 539-5223

 

Robert F. Green

Christopher T. Griffith

Salim A. Hasan

Kate M. Lesciotto

LEYDIG, VOlT & MAYER, LTD.

180 N. Stetson Ave.

Two Prudential Plaza

Chicago, 1L 60601

Telephone: (312) 616-5600

Facsimile: (312) 616-5700

 

Attorneys for Defendants Lupin Limited and Lupin
Pharmaceuticals, Inc.

 

3



--------------------------------------------------------------------------------

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MARYLAND

 

MEDICIS PHARMACEUTICAL

CORPORATION,

   )       )       )   

Plaintiff,

   )       )    v.    )    CIVIL ACTION NO. 09-3062 (JFM)    )    LUPIN LIMITED
& LUPIN    )    PHARMACEUTICALS INC.,    )       )   

Defendants.

   )       )       )       )   

CONSENT JUDGMENT AND PERMANENT INJUNCTION AS TO

LUPIN LIMITED & LUPIN PHARMACEUTICALS INC.

This matter is before the Court on the unopposed motion of Plaintiff Medicis
Pharmaceutical Corporation (“Medicis”) and Defendants Lupin Limited & Lupin
Pharmaceuticals Inc. collectively (“Defendants”).

WHEREAS, this Consent Judgment and Permanent Injunction as to Defendants
concerns only Medicis’s claims against Defendants in this civil action no.
09-3062-JFM (referred to herein as the “Litigation”).

WHEREAS, Medicis requests that this Consent Judgment and Permanent Injunction as
to Defendants be entered in the above-captioned case, and Defendants do not
oppose Medicis’s request.

WHEREAS, Medicis owns United States Patent Nos. 5,908,838 (“the ‘838 patent”) as
set forth in the duly issued Ex Parte Reexamination Certificate on June 1, 2010,
and 7,790,705 (“the ‘705 patent”).



--------------------------------------------------------------------------------

WHEREAS, Defendants submitted an Abbreviated New Drug Application No. 91-424
(the “Lupin ANDA”) to the FDA under 21 U.S.C. § 355(j) seeking to obtain
approval to commercially manufacture and sell generic minocycline HCl extended
release tablets in its 45 milligram (“mg”), 90 mg, and 135 mg strengths for the
treatment of acne.

WHEREAS, Defendants submitted supplements or amendments to the Lupin ANDA (the
“Lupin ANDA Supplements”) to the FDA under 21 U.S.C. § 355(j) seeking to obtain
approval to commercially manufacture and sell generic minocycline HCl extended
release tablets in its 55, 65, 80, 105, and 115 mg strengths for the treatment
of acne.

WHEREAS, in the Litigation, Medicis alleged that Defendants infringed one or
more of claims 3, 4, 12, 13, 19, 21, 23, 25, and 27-34 of the ‘838 patent and
one or more claims of the ‘705 patent under 35 U.S.C. § 271(e)(2) by virtue of
Defendants’ submission of the Lupin ANDA and Lupin ANDA Supplements to the FDA.

WHEREAS, in this Litigation, Medicis alleged that it would be irreparably harmed
if Defendants are not enjoined from infringing or actively inducing or
contributing to infringement of one or more of claims 3, 4, 12, 13, 19, 21, 23,
25, and 27-34 of the ‘838 patent and one or more claims of the ‘705 patent.

WHEREAS, in this Litigation, Medicis requested that this Court enter a permanent
injunction enjoining Defendants from infringing the ‘838 and ‘705 patents.

WHEREAS, Medicis and Defendants have reached an agreement to finally settle the
Litigation as set forth in this Consent Judgment and Permanent Injunction as to
Defendants and a separate Settlement Agreement (“Settlement Agreement”) which is
contemporaneously and separately being executed.

 

5



--------------------------------------------------------------------------------

WHEREAS, final settlement of the Litigation will help Medicis and Defendants
avoid the substantial uncertainty and risks involved with prolonged litigation.

WHEREAS, final settlement of this Litigation will permit Medicis and Defendants
to save litigation costs, as well as adhere to the judicially recognized mandate
that encourages the settlement of litigation whenever possible.

WHEREAS, final settlement of the Litigation serves the public interest by saving
judicial resources and avoiding the risks to each of Medicis and Defendants
associated with infringement.

WHEREAS, Medicis and Defendants each consent to personal jurisdiction in
Maryland for purposes of enforcing the Settlement Agreement.

IT IS HEREBY ORDERED, DECREED, and ADJUDGED as follows:

1. The Court has jurisdiction over Medicis and Defendants and the subject matter
of this Litigation.

2. Defendants acknowledge Medicis’s ownership and standing to sue for
infringement of the ‘838 patent and the ‘705 patent.

3. Defendants acknowledge that the ‘838 and ‘705 patents are valid and
enforceable, as described more fully in the Settlement Agreement.

4. Defendants and its affiliates are permanently enjoined as of the date hereof
from infringing the ‘838 or ‘705 patents by the manufacture, use, offer to sell,
sale, importation, or distribution of any current products, or future products
having the same strength and dosage form of the current Solodyn® products, that
are the subject of the Lupin ANDA and Lupin ANDA Supplements and that is not
pursuant to the license granted by Medicis in accordance with the Settlement
Agreement, and from inducing others to infringe the ‘838 and ‘705 patents

 

6



--------------------------------------------------------------------------------

by inducing others to manufacture, use, offer to sell, sale, import, or
distribute any current products, or future products having the same strength and
dosage form of the current Solodyn® products, that are the subject of the Lupin
ANDA and Lupin ANDA Supplements and that is not pursuant to the license granted
by Medicis in accordance with the Settlement Agreement.

5. All claims and counterclaims in this Litigation are hereby dismissed without
prejudice.

6. The parties are hereby ordered to comply with the terms of the Settlement
Agreement.

7. Each party shall bear its own costs and attorneys’ fees.

8. This Court shall retain jurisdiction over Defendants and Medicis for the
purpose of enforcing the terms of this Consent Judgment and Permanent Injunction
and over any matters related to or arising from the interpretation or
enforcement of the Settlement Agreement or any legal or equitable claim
concerning the Settlement Agreement by any third party.

IT IS SO ORDERED, DECREED AND ADJUDGED this     day of             , 2011 by:

 

 

The Honorable J. Frederick Motz

United States District Judge

 

7